Case 1:16-cv-09517-LAK-KHP Document 203-6 Filed 04/13/19 Page 1 of 5




                   Exhibit F
         Case 1:16-cv-09517-LAK-KHP Document 203-6 Filed 04/13/19 Page 2 of 5
                    ~      PLAINTIFF'S
                    i Exc;m
Lester Eber         ! /Z0\1~
From:                             Wendy Eber
Sent                              Wednesday, January 02, 2013 5:34 PM
To:                               Lester Eber
SUbject:                          Review Minutes from Meeting June 7th
Attachments:                      Minutes from Meeting of the Trustees of the Trust of Allen Eber June 7th.docx


 Please review attached.




                                                                                    EB-00000854
  Case 1:16-cv-09517-LAK-KHP Document 203-6 Filed 04/13/19 Page 3 of 5




Minutes from Meeting of the Trustees of the Trust of Allen Eber June 71h, 2012



On June 7m, 2012 at 2:30 pm the Trustees of the Trust of Allen Eber which included Rick Hawks, Lester
Eber and Elliot Gumaer h<!.d a conference call to discuss the change of control of Eber Bros. Metro Inc.
Wendy Eber documented the discussion.

Elliot Gumaer described the recent judicial action regarding the chaoge of c.ontroi of Eber Bros. Metro
Inc. induding a detailed conversation about the Alex Bay, llC suit vs.. Eber Wine and liquor Corp
regarding the default of Eber Bros. Metro. inc. to repay Alex Bay, LLC's loans to Eber Bros Wine and
Uquor Corp. After extensive conversation concerning the details of the change of control of Eber Bros.
Metro Inc. from Eber Bros. Wine and Liquor Corp. to Alex Bay, LLC Rick Hawks requested copies of the
judicial decision, Summons and Complaint and a recent Balance Sheet for Eber Bros Wine and liquor
Corp. A copy of all material was provided to the participants.




                                                                                 EB-00000855
         Case 1:16-cv-09517-LAK-KHP Document 203-6 Filed 04/13/19 Page 4 of 5
                                                                                          - - -- . - - ------


lester Eber

From:                            Wendy Eber
Sent:                            Thursday, October 25, 2012 3:36 PM
To:                              sumner@stpcpa.com
Cc:                              Lester Eber
Subject:                         Lester's Loans
Attachments:                     Scanned from a Xerox multifunction deviceOOl.pdf



1have attached minutes from the meeting of the Officers for the Trust of Allen Eber from August 11, 2011 which
summarizes everything for you. Additionally, see attached file, a portion of the $575,895 and $1,503,750 notes were
paid off over the years, so the unpaid balance of these two loans was $1,222,710.68. On Feb 11, 2011 this loan was
assumed by Eber Bros Metro Inc.

The other loan for $1.5 M was assumed by metro in Feb 26, 2010. I have attached a trial balance of the account. Let's
discuss when you have a moment. Is there a good time tomorrow morning?

Wendy

----Original Message---
From: administrator@slocumandsons.com (mailto:administrator@slocumandsons.coml
Sent: Thursday, October 25, 2012 3:30 PM
To: Wendy Eber
Subject: Scanned from a Xerox multifunction device




Please open the attached document. It was scanned and sent to you using a Xerox multifunction device.

Attachment File Type: pdf

multifunction device Location: machine location not set
Device Name: K7258



For more Information on Xerox products and solutions, please visit http://www.xerox.com




                                                           1


                                                                                    EB-00000856
Case 1:16-cv-09517-LAK-KHP Document 203-6 Filed 04/13/19 Page 5 of 5




 Minutes from meeting of Officers for tfle Trust of Allen Eber



 On August 18~tt, 2011 at 2:15 Elliot Gumaer, Lester Eber and Richard Hawks, Trustees of the Trust of
 Allen Eber, met at the Canandaigua National Bank In Rochester, NY to discuss and ratify the actions of
 the subsidiaries as described below and discuss other Trust bu5iness. Mr. Elliot Gumaer participated
 by conference call. Wendy Eber was present to fadhate and document the discussion.

 The trustees ratffled three loans made by Lester Eber to Eber Brothers Metro Inc. The first loan fcl r
 $1,500,000 from October, 2009 between Eber Bros Wlne and Uquor Corp. was assumed by Eber Metro
 Inc. on February 26, 2010. It grants a secured Interest in Metro's In assets and has an outstanding
 balance of $1,500,000 plus accrued Interest.

 The second loan from March 16, 2006, an obligation of Eber Brothers Wine and Uquor Corp. for the
 ortglnal principal amount of $1,503,750, and the third loan of $575,895 from March 16, 2006 (which
 replaces the original note dated October 1, 2002) of which $ 1,222,710.68 plus acaued interest Is
 outstanding. The loan for $1.503750 was amended In Feb 11~tt, 2011 to reflect Eber Bros. Metro, Inc.
 assumption ofthls debt and also the security agreement from Feb 26, 2010 was restated to reflect the
 change. Lester Eber made funds available after Feb 11, 2011 to Eber Bros Metro Inc. Inconsideration of
 Metro Inc.'s assumption of this debt and security Interest In Eber Bros Metro Inc.

 After a lengthy discussion about how all the Income beneficiaries and third parties were offered ttte
 opportunity to partldpate In the February 26tto, 2010 loan but, they all dedlned and that only based on
 Lester's goodwill he gave the money for the loan, the loans were ratffied by Rick Hawks and Mike
 Gumaer. Lester Eber abstained. A copy of all the documents relatJns to the loan was provided to
 Richard Hawks.

 Other business discussed was the performance of the Trust securities. Rick Hawks suggested the need
 to move 60 percent of the assets Into equities which provided dividends. Rick requested copies of the
 Operating Statement for Eber..cT to determine the value of the corporation. They are hereto attached.
 Rkk also discussed Sally Kleeberg's request for payment bv the trust for her medical expenses and
 health Insurance. Based on her decision to decline from providing proof of need, she was denied her
 request.




                                                                                EB-00000857
